             Case 3:20-cv-03425-K Document 1 Filed 11/16/20                                     Page 1 of 10 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LEON DIGGS,                                   §
     Plaintiff                                §
                                              §
                                              §        CIVIL ACTION NO. ________________
                                              §
v.                                            §
                                              §
TANGO MANAGEMENT                              §
CONSULTING, INC. f/k/a TANGO                  §
MANAGEMENT, LLC                               §                                                       Deleted: ,
    Defendant                                 §

                            PLAINTIFF'S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW, Plaintiff, Leon Diggs, (hereinafter “Plaintiff”), and complains of

Defendant, Tango Management Consulting, Inc. f/k/a Tango Management Consulting, LLC

(hereinafter “Defendant”), and would respectfully show unto the Court as follows:

                                                  I.

                                      JURISDICTION AND VENUE

        1.      This Court has jurisdiction over the federal claims asserted herein pursuant to 28

U.S.C. §§1331 and 1343. In addition, Plaintiff invokes this Court’s jurisdiction pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. 2000-e, et seq. (hereinafter “Title VII”) and the

Family and Medical Leave Act, 29 U.S.C. 2601, et seq.

        2.      Venue is proper in the Northern District of Texas, Dallas Division, pursuant to 28

U.S.C. §1391, because a substantial part of the events or omissions giving rise to the claim

occurred in this judicial district.

PLAINTIFF’S ORIGINAL COMPLAINT


                                                                                    Page 1
            Case 3:20-cv-03425-K Document 1 Filed 11/16/20                                       Page 2 of 10 PageID 2




                                                 II.

                                             PARTIES

       3.      Plaintiff, Leon Diggs, is a black/African American citizen of the United States

and a resident of Dallas County, Texas. At all times relevant hereto, Plaintiff has been an

employee of Defendant. Plaintiff has been subjected to unlawful employment practices

committed in Dallas County, Texas by employees and agents of the Defendant.

       4.      Defendant is a foreign corporation licensed and registered to do business in

Texas. Defendant may be noticed of this lawsuit by serving the registered agent, Capitol

Corporate Services, Inc., 206 E. 9th Street, Suite 1300, Austin, Texas 78701-4411.

                                                 III.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       5.      On May 17, 2020, Plaintiff filed a charge of employment discrimination against

Defendant with the Dallas District Office of the Equal Employment Opportunity Commission

(“EEOC”) within 300 days of the last discriminatory act. Any allegations in this action which

pertain to events that occurred after 300 days of the last discriminatory act pertain to allegations

of continuing violation.

       6.      Plaintiff received a “Notice of Right to Sue” concerning the charge by letter on

August 20, 2020, entitling him to institute a civil action within 90 days of the date of receipt of    Deleted: er


said notice. This action is timely filed.




PLAINTIFF’S ORIGINAL COMPLAINT


                                                                                      Page 2
             Case 3:20-cv-03425-K Document 1 Filed 11/16/20                                          Page 3 of 10 PageID 3




                                                   IV.

                                FACTS AND CAUSES OF ACTION

        7.        This action is authorized and instituted pursuant to Title VII. This is a legal

proceeding for legal and/or equitable relief available to secure the rights of the Plaintiff under

these statutes.

        8.        Beginning on or about March 2020, Plaintiff was repeatedly subjected to

discrimination based on race, black/African American, gender, male, retaliation, and hostile

work environment under Title VII, and unequal pay based on race, black/African American, and

gender, male.

        9.        Plaintiff’s educational credentials, certifications and experience are as follows: (1)

Bachelor of Science in Business Administration w/Finance Minor; and (2) Certified Training;                Deleted: Bachelor of Science in Finance; and (3)


received A+ Certification, Novell CAN/CNE MSCE & ITIL.


        10.       Plaintiff has been employed by Defendant for two (2) years, from April 19, 2018          Deleted: 0


until present. Plaintiff’s starting salary was $125,000 and his current salary is $125,000. Plaintiff

is a Project Manager and a Member of the Project Management Institute.                                     Deleted: as



        11.       During his tenure, Plaintiff has never received proper performance evaluations           Deleted: any


from Defendant. Defendant has failed Sox Compliance for not having proper annual reviews for               Deleted: and the


the two (2) years Plaintiff has been there. Plaintiff never received any disciplinary

action/reprimand, was never “written up,” and was never informed of poor work performance.



PLAINTIFF’S ORIGINAL COMPLAINT


                                                                                        Page 3
          Case 3:20-cv-03425-K Document 1 Filed 11/16/20                                          Page 4 of 10 PageID 4




       12.     Plaintiff Leon Diggs is African American and is employed by Defendant.

Throughout his employment, Plaintiff has been subjected to Defendant’s pattern or practice of

discrimination and company-wide discriminatory policies. Defendant denied Plaintiff resources

and teaming and business opportunities, because of his race. Defendant treated Plaintiff worse
                                                                                                        Deleted: t
than similarly-situated employees who are not African American, and Plaintiff lost income and

was otherwise harmed as a result of Defendant’s unlawful conduct.


       13.     On March 27, 2020, Plaintiff informed his project team that he had received news

earlier in the week that several members of his family had contracted the COVID-19 virus and

were in critical condition. Plaintiff informed Defendant that he would be blocking his calendar

for the afternoon and taking the late afternoon off after all administrative duties were complete.


       14.     Plaintiff’s manager reached out to him via messaging and informed him of a last-

minute mandatory meeting that he needed to schedule for review discussion. Plaintiff asked to

reschedule the meeting due to his family members being hospitalized due to COVID-19. Plaintiff

and management agreed to meet on Monday. Plaintiff discovered shortly thereafter that his

computer access had been restricted. Plaintiff reached out to Ken Atkinson (IT Rep) and a               Deleted: Manager


colleague after 3 p.m. to see if his access truly had been compromised or restricted, and it had in

fact been restricted. Plaintiff had been fired. Plaintiff confirmed later that day through one of his

colleagues that a mandatory meeting had been received for his project team and informed him

that he had been terminated. Plaintiff’s worst fears were realized - he had been fired because of

the news of his family contracting the virus.



PLAINTIFF’S ORIGINAL COMPLAINT


                                                                                      Page 4
          Case 3:20-cv-03425-K Document 1 Filed 11/16/20                                          Page 5 of 10 PageID 5




       15.     Plaintiff had no prior reprimand, no official write-ups or threats of termination.

Plaintiff never thought they would terminate him for such a reason. Plaintiff’s supervisor,

Karthic Gunasekaran, and Mr. Atkinson, never gave Plaintiff an explanation as to why his

computer access was restricted or why he had been terminated. Plaintiff tried to contact them

both several times with no response.


       16.     On March 30, 2020, Plaintiff sent a communication to Amit Sharma, Karthic                Deleted: and


Gunasekaran (Managers 1 and 2) and copied Cynthia Quin (Manager 3), Mark Wise (Director of              Deleted: (Manager 1&2),


HR), Zulema Segura (HR Support), Pranav Tyagi (CEO), and subsequently forwarded the                     Deleted: R
                                                                                                        Deleted: COO and
message to Brad Biagini (COO), informing them and reminding Karthic Gunasekaran of the no

access response from IT and the failure of his managers to reach out to him after informing him

of his family’s COVID-19 diagnosis. Mr Gunasekaran, Plaintiff’s manager, had knowledge of

Plaintiff’s family’s diagnosis of COVID-19, and Mr. Gunasekaran even questioned Plaintiff

about whether or not Plaintiff had contracted the virus. Plaintiff’s termination was the direct

result of Defendant’s management team assuming he had contracted the virus. Plaintiff was told

by his coworker’s that Pavan Kotta (Senior Tango Manager) had reported to others that Plaintiff         Deleted: he


had been fired by manager Karthic Gunasekaran, even though Plaintiff was never informed by

Mr. Gunasekaran or any other manager.


       17.     Since Plaintiff’s arrival at Defendant’s business, there have been many instances

of racial and gender discrimination. Race relations alone in the company are very different. The

company is 70% Indian, 20% white, 7% Asian and Latin and 2% Black. There have been

instances where the CEO and other senior managers berate black/African American employees,

PLAINTIFF’S ORIGINAL COMPLAINT


                                                                                     Page 5
          Case 3:20-cv-03425-K Document 1 Filed 11/16/20                                        Page 6 of 10 PageID 6




often to the point of humiliation and openly for all to see and hear. Defendant allows coworkers

to segregate, especially the Indian male population who constantly disrespect other races.


       18.     On March 30, 2020, Plaintiff demanded a reason for his termination/restricted

access. Defendant’s COO (Brad Biagini) sent Plaintiff communication stating that his access           Deleted: V
                                                                                                      Deleted: ds
should not have been restricted and that the IT Rep should have sent a temporary password, but it     Deleted: (Ken Atkinson)

did not send properly.


       19.     Defendant’s actions are in violation of HIPPA and employee confidentiality as          Deleted: he was in total


well. COO (Brad Biagini) knew about Plaintiff’s termination and covered it up and lied about it       Deleted: company policy and SOX compliant
                                                                                                      Deleted: V
because of violations perpetrated by others in the organization. Defendant shared Plaintiff’s

personal and confidential information with those outside of HR without his consent.


       20.     Defendant maintains strict, centralized control over its wealth management

business from its company headquarters, where an all-white team of executives designs and

issues mandatory, company-wide policies and practices governing its workforce. These include

company-wide policies and practices that govern compensation, teaming opportunities, resources

and business opportunities. These practices segregate its workforce, discriminate against

black/African American employees, and have a disparate impact on black/African American

employees which are not justified by business necessity.

       21.     Plaintiff suffered unequal pay as the result of his race, black/African American,

and/or gender, male. Defendant required Plaintiff to work more than 10-14 hours without pay.




PLAINTIFF’S ORIGINAL COMPLAINT


                                                                                   Page 6
            Case 3:20-cv-03425-K Document 1 Filed 11/16/20                                        Page 7 of 10 PageID 7




       22.     Plaintiff suffered retaliation based on his request for time off to care for his family

who had COVID-19 and his elderly mother. Plaintiff was singled-out multiple times in front of

peers regarding work-related activities for which training had never been provided. Plaintiff was

slandered to other colleagues and managers that are not a part of his reporting structure. Plaintiff

was demeaned in front of coworkers.


       23.     In sum, Defendant has and is engaged in an ongoing pattern and practice of race

discrimination and knowingly employs company-wide policies and practices that have a

disparate impact on black/African American employees. Defendant’s systemic discrimination

against black/African American employees includes, but is not limited to, the following practices

that are both intentionally discriminatory and have an unlawful disparate impact on

black/African American employees:

       1.     Race discrimination
                a.     Unfairly disciplining certain employees based on race and/or sex
                b.    Using phrases like “you people”
       2.     Unpaid Overtime
                a.     Requiring employees to work more than 10-14 hours without pay
       3.     Unwarranted disciplinary action
               a.      Singled-out multiple times in front of peers regarding work-related
               activities for which training has never been provided
               b.     Slandered and degraded Plaintiff to other colleagues and managers that are         Deleted: me
               not a part of Plaintiff’s reporting structure noted in his annual review                  Deleted: my

       4.     Personal time-off and company travel violations
               a.     Allowing Indian colleagues extensive PTO over US-based employees
               b.    Not granting same privileges to black/African American employees and
               mistreating/retaliating against them when requesting PTO
       5.     Poor performance review standards (Not SOX Compliant);
PLAINTIFF’S ORIGINAL COMPLAINT


                                                                                      Page 7
            Case 3:20-cv-03425-K Document 1 Filed 11/16/20                                        Page 8 of 10 PageID 8




               a.     Violating policy by sharing Plaintiff’s personal and confidential login
               information with others and sending communication via unsecured email to
               Plaintiff, compromising company and client personal information and doing it             Deleted: me
               with "someone" that might be terminated
               b.     Failure to promote without cause; and
       6.     Wrongful Termination


       24.     The intentional discrimination and disparate impact described above is ongoing

and constitutes a continuing violation of the Civil Rights Laws.


       25.     The racially discriminatory policies and practices of Defendant are uniform and

national in scope. Plaintiff was injured by Defendant’s unlawful conduct.

       26.     On information and belief, Defendant followed a policy and practice of retaliation

against Plaintiff based on Plaintiff’s request for leave to care for his family who were sick due to

COVID-19. These retaliatory practices and policies include, but are not limited to, retaliating

against employees who make formal request for leave, in violation of the FMLA. Defendant did

not grant the same privileges to black/African American employees and allowed segregation

within the facility which became discriminatory.

       27.     On information and belief, Defendant followed a policy and practice of

discrimination against Plaintiff because of his race, black/African American, and gender, male,

in violation of Title VII. The discriminatory practices and policies include, but are not limited to,

discriminating against Plaintiff in the terms, conditions, and privileges of employment based on

his race and gender and retaliating against Plaintiff in violation of Title VII. Defendant also

allowed Indian colleagues extensive PTO over black/African American employees.


PLAINTIFF’S ORIGINAL COMPLAINT


                                                                                     Page 8
             Case 3:20-cv-03425-K Document 1 Filed 11/16/20                                     Page 9 of 10 PageID 9




        28.    Plaintiff was subjected to a hostile work environment and adverse employment

actions by Defendant based on Plaintiff’s request for leave to care for his family who were sick

due to COVID-19.

        29.    Plaintiff has suffered compensatory damages as the direct result of Defendant’s

discriminatory and retaliatory treatment of him. Plaintiff would further show that Defendant’s

conduct was done willfully and with malice and that he is entitled to liquidated and exemplary

damages.

        30.    Defendant’s conduct toward Plaintiff caused him severe emotional distress, pain

and suffering and/or other nonpecuniary losses, for which Plaintiff seeks past and future

compensatory damages.

        31.    The amount of damages which Plaintiff seeks herein exceeds the jurisdictional

minimum of this Court.

        32.    All conditions precedent to the filing of this action have occurred or have been

fulfilled.

                                                V.

                                           DAMAGES

        33.    Plaintiff seeks statutory damages, back pay and front pay and/or lost wages and

benefits in the past and future, all actual monetary losses, liquidated damages, attorney’s fees,

expert witness fees, costs, prejudgment and post judgment interest, and such other and further

legal and equitable relief to which Plaintiff is entitled pursuant to Title VII and the FMLA.

        34.    Plaintiff is entitled to actual damages, including pecuniary damages, mental

anguish and/or emotional pain and suffering, inconvenience, and loss of enjoyment of life in the

PLAINTIFF’S ORIGINAL COMPLAINT


                                                                                    Page 9
        Case 3:20-cv-03425-K Document 1 Filed 11/16/20                                       Page 10 of 10 PageID 10




past and in the future, and such other and further relief to which Plaintiff is entitled because of

the actions and/or omissions complained of herein.

                                                  VI.

                                          JURY DEMAND

       35.     Plaintiff respectfully requests a jury trial.

                                                 VII.

                                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that

Defendant be cited to appear, and, that Plaintiff be awarded judgment against Defendant for

statutory damages, compensatory, punitive and general damages, back pay, front pay and/or lost

wages and benefits in the past and future, all actual monetary losses, liquidated damages,

attorney’s fees, expert witness fees, costs, prejudgment and post judgment interest, and such

other and further legal and equitable relief to which Plaintiff is entitled.


                                                        Respectfully submitted,


                                                        IWU & ASSOCIATES

                                                        /s/ Marshay Iwu
                                                        Marshay Iwu
                                                        State Bar No. 24083204
                                                        400 S. Zang Blvd. Suite 1200
                                                        Dallas, Texas 75208
                                                        Telephone: (469) 458-3540
                                                        Telecopier: (972) 308-6011
                                                        marshayiwu@lawyersdemandingjustice.com

                                                        ATTORNEY FOR PLAINTIFF


PLAINTIFF’S ORIGINAL COMPLAINT


                                                                                   Page 10
